Exhibit 10.11

METAVANTE TECHNOLOGIES, INC.

INCENTIVE COMPENSATION PLAN

Metavante Holding Company, a Wisconsin corporation (to be renamed Metavante
Technologies, Inc., hereby establishes and adopts the following Metavante
Technologies, Inc. Incentive Compensation Plan (the “Plan”) to provide incentive
awards that are intended to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended.

 

1. PURPOSES OF THE PLAN

The purposes of the Plan are to advance the interests of the Company and its
stockholders and assist the Company in attracting and retaining officers and
other key employees of the Company and its Affiliates who, because of the extent
of their responsibilities can make significant contributions to the Company’s
success by their ability, industry, loyalty and exceptional services, by
providing incentives and financial rewards to such persons.

 

2. DEFINITIONS

2.1. “Affiliate” shall mean any corporation, partnership or other organization
of which the Company owns or controls, directly or indirectly, not less than 50%
of the total combined voting power of all classes of stock or other equity
interests.

2.2. “Award” shall mean any amount granted to a Participant under the Plan.

2.3. “Board” shall mean the board of directors of the Company.

2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

2.5. “Committee” shall mean the Compensation Committee of the Board or any
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. For purposes of satisfying the requirements of
Section 162(m) of the Code and the regulations thereunder, the Committee is
intended to consist solely of “outside directors” as such term is defined in
Section 162(m) of the Code.

2.6. “Participant” shall mean the Company’s Chief Executive Officer and each
other officer or key employee of the Company or any Affiliate of the of the
Company selected by the Committee pursuant to Section 4.1 to participate in this
Plan.

2.7. “Performance Criteria” shall mean: net sales; cost of sales; revenue; gross
income; net income; operating income; income from continuing operations;
earnings (including before taxes, and/or interest and/or depreciation and
amortization); earnings per share (including diluted earnings per share); price
per share; cash flow; net cash provided by operating activities; net cash
provided by operating activities less net cash used in investing activities; net
operating profit; ratio of debt to debt plus equity; return on shareholder
equity; return on capital; return on assets; operating working capital; average
accounts receivable; economic value added; customer



--------------------------------------------------------------------------------

satisfaction; operating margin; profit margin; sales performance; sales quota
attainment; new sales; cross/integrated sales; client engagement; client
acquisition; net promoter score; internal revenue growth; and client retention.
In the case of Awards that the Administrator determines will not be considered
“performance based compensation” under Section 162(m) of the Code, the Committee
may establish other Performance Goals not listed in this Plan.

2.8. “Performance Period” shall mean the Company’s fiscal year or such other
period that the Committee, in its sole discretion, may establish, provided no
Performance Period shall be more than five years in length.

 

3. ELIGIBILITY AND ADMINISTRATION

3.1. Eligibility. The individuals eligible to participate in the Plan shall be
the Company’s Chief Executive Officer and any other officer or key employee of
the Company or an Affiliate selected by the Committee to participate in the Plan
(each, a “Participant”).

3.2. Administration. (a) The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to the provisions of the
Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Participants to whom Awards may from time to time be granted
hereunder; (ii) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of each Award; (iii) determine the time when Awards will
be granted and paid and the Performance Period to which they relate;
(iv) determine the performance goals for Awards for each Participant in respect
of each Performance Period based on the Performance Criteria and certify the
calculation of the amount of the Award payable to each Participant in respect of
each Performance Period; (v) determine whether payment of Awards may be deferred
by Participants; (vi) interpret and administer the Plan and any instrument or
agreement entered into in connection with the Plan; (vii) correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent that the Committee shall deem desirable to carry it
into effect; (viii) establish such rules and regulations and appoint such agents
as it shall deem appropriate for the proper administration of the Plan; and
(ix) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan.

(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Affiliate, any Participant and
any person claiming any benefit or right under an Award or under the Plan.

(c) To the extent not inconsistent with applicable law or the rules and
regulations of the principal securities market on which the Company’s securities
are listed or qualified for trading), including the applicable provisions of
Section 162(m) of the Code, the Committee may delegate to one or more officers
of the Company or a committee of officers the authority to take actions on its
behalf pursuant to the Plan.

 

4. AWARDS

4.1. Performance Period; Performance Goals. Not later than the earlier of (i) 90
days after the commencement of each fiscal year of the Company and (ii) the
expiration of 25% of the

 

- 2 -



--------------------------------------------------------------------------------

Performance Period, the Committee shall, in writing, designate one or more
Performance Periods, determine the Participants for such Performance Periods and
determine the performance goals for determining the Award for each Participant
for such Performance Period(s) based on attainment of specified levels of one or
any combination of the Performance Criteria. Such performance goals may be based
solely by reference to the Company’s performance or the performance of an
Affiliate, division, business segment or business unit of the Company, or based
upon the relative performance of other companies or upon comparisons of any of
the indicators of performance relative to other companies. The Committee may
also exclude charges related to an event or occurrence which the Committee
determines should appropriately be excluded, including (a) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (b) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(c) the cumulative effects of tax or accounting changes in accordance with
generally accepted accounting principles. The Awards may include a threshold
level of performance below which no payment will be made, levels of performance
at which specified payments will be paid, and a maximum level of performance
above which no additional payment will be made. Such performance goals shall
otherwise comply with the requirements of, Section 162(m) of the Code, and the
regulations thereunder.

4.2. Certification. At such time as it shall determine appropriate following the
conclusion of each Performance Period, the Committee shall certify, in writing,
the amount of the Award for each Participant for such Performance Period.

4.3. Payment of Awards. The amount of the Award actually paid to a Participant
may, in the sole discretion of the Committee, be less than the amount otherwise
payable to the Participant based on attainment of the performance goals for the
Performance Period as determined in accordance with Section 4.1. The actual
amount of the Award determined by the Committee for a Performance Period shall
be paid in cash or, to the extent provided in such plan share awards under a
shareholder-approved stock plan of the Company. Payment to each Participant
shall be made no later than the fifteenth day of the third month following the
end of the fiscal year of the Company in which the applicable Performance Period
ends. Payments to Participants who are employees of Affiliates of the Company
may be paid directly by such entities.

4.4. Commencement or Termination of Employment. If a person becomes a
Participant during a Performance Period (whether through promotion or
commencement of employment) or if a person who otherwise would have been a
Participant dies, retires or is Disabled, or if the person’s employment is
otherwise terminated, during a Performance Period (except for cause, as
determined by the Committee in its sole discretion), the Award payable to such a
Participant may, in the discretion of the Committee, be proportionately reduced
based on the period of actual employment during the applicable Performance
Period.

4.5. Maximum Award. The maximum dollar value of an Award payable to any
Participant in any 12-month period is $3,000,000.

 

- 3 -



--------------------------------------------------------------------------------

5. MISCELLANEOUS

5.1. Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
Section 162(m) of the Code. No amendments to, or termination of, the Plan shall
in any way impair the rights of a Participant under any Award previously granted
without such Participant’s consent.

5.2. Section 162(m) of the Code. Unless otherwise determined by the Committee,
the provisions of this Plan shall be administered and interpreted in accordance
with Section 162(m) of the Code to ensure the deductibility by the Company of
the payment of Awards.

5.3. Tax Withholding. The Company or an Affiliate shall have the right to make
all payments or distributions pursuant to the Plan to a Participant, net of any
applicable federal, state and local taxes required to be paid or withheld. The
Company or an Affiliate shall have the right to withhold from wages, Awards or
other amounts otherwise payable to such Participant such withholding taxes as
may be required by law, or to otherwise require the Participant to pay such
withholding taxes. If the Participant shall fail to make such tax payments as
are required, the Company or an Affiliate shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to such Participant or to take such other action as may be necessary to
satisfy such withholding obligations.

5.4. Right of Discharge Reserved; Claims to Awards. Nothing in this Plan shall
provide any Participant a right to receive any Award or payment under the Plan
with respect to a Performance Period. Nothing in the Plan nor the grant of an
Award hereunder shall confer upon any Participant the right to continue in the
employment of the Company or an Affiliate or affect any right that the Company
or an Affiliate may have to terminate the employment of (or to demote or to
exclude from future Awards under the Plan) any such Participant at any time for
any reason. Except as specifically provided by the Committee, the Company shall
not be liable for the loss of existing or potential profit from an Award granted
in the event of the termination of employment of any Participant. No Participant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants under the Plan.

5.5. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or an
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or an Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.

5.6. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

- 4 -



--------------------------------------------------------------------------------

5.7. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

5.8. Construction. As used in the Plan, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

5.9. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation and deferred compensation if
permitted by the Committee. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.

5.10. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Wisconsin, without
reference to principles of conflict of laws that might result in the application
of the laws of another jurisdiction, and shall be construed accordingly.

5.11. Effective Date of Plan. The Plan shall be effective upon its approval by
the holders of the then outstanding securities of the Company entitled to vote
generally in the election of directors. The Plan shall be null and void and of
no effect if the foregoing condition is not fulfilled. The first award under the
Plan shall be for the fiscal year beginning January 1, 2008.

5.12. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

- 5 -